                 CASE 0:18-cv-01445-DSD-ECW Doc. 65-4 Filed 09/24/19 Page 1 of 2




From:                               Lancaster.Peter@dorsey.com
Sent:                               Wednesday, August 14, 2019 11:23 AM
To:                                 Lashway, Scott; O'Malley, Mara
Cc:                                 johnson.kate@dorsey.com
Subject:                            Ross Production Status




Scott and Mara, as I mentioned yesterday, I thought it would be worthwhile to let you know in writing where we are
before we have our call.

As to the four questions in your letter, these are the answers:

    (1) Contracts, etc. with LegalEase – Yes, production should be complete.
    (2) The ROSS Classifier Data Set – Yes, production should be complete.
    (3) The “LPO Data Set” – Yes, we believe production should be complete, though it is not possible for us to say that
        with total confidence, partly because the documents were transmitted in several different ways and not
        maintained in consistent locations.
    (4) Internal and external emails from Ross employees: ‐ Yes, production should be complete as to external emails,
        but internal emails have been gathered but not yet logged or fully reviewed. It takes a few days to gather the
        contract reviewers, but those should be produced next week.

As to Slack messaging, we had a miscommunication. I thought you were going to see if the email production seemed
sufficient before we embarked on that job. We’ve now commissioned the gathering of Slack messages, which will be a
very large number, and we can report on status as we proceed.

Some production background:

This is the “hit report” for the terms we used to cull the internal emails::

                                                    Document       Family
Search Term                                         count          count
Aditya w/2 Lokanandi                                8              8
Aditya or Lokanandi                                 150            251
Chris* w/2 Schmidt                                  271            430
Schmidt                                             511            1024
Gayathri w/2 Rajeev                                 9              22
Gayathri or Rajeev                                  408            833
Jess* w/2 Sharpe                                    0              0
Sharpe                                              55             129
Keethri w/2 Ravindran                               0              0
Keethri or Ravindran                                7              21
Merin w/2 Sony                                      18             32
Merin or Sony                                       340            598
Moon w/2 Saleh                                      7              7
Moon or Saleh                                       470            1451

                                                               1
                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-4 Filed 09/24/19 Page 2 of 2

Tariq w/2 Akbar                                                               108         139
Tariq or Akbar                                                                618         879
Tariq w/2 Hafeez                                                              488         682
Tariq or Hafeez                                                               602         813
Teri w/2 Whitehead                                                            490         766
Teri or Whitehead                                                             778         1177
LegalEase                                                                     2111        2971
Bulk                                                                          1215        2546
Classifier                                                                    1240        1565
Westlaw                                                                       4490        7146
Total                                                                         10135       15866

We are inclined to exclude “Westlaw” because it contains a very large proportion of false hits. E.g., industry
newsletters, comments about how one company or another is better than Westlaw, etc. If we remove Westlaw and
include review of parent emails that have search term hits, we get 4827 parent e‐mails with hits, 6144 total with
families.

The custodians whose files we searched are:




“Client Documents” are relevant client emails that were not attributed to a specific custodian.

Thanks, Peter




Peter Lancaster . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
D O R S E Y & W H I T N E Y LLP
Suite 1500, 50 South Sixth Street
Minneapolis, MN 55402-1498
www.dorsey.com
P: 612.340.7811 F: 612.340.8856
..............................................
CONFIDENTIAL COMMUNICATION
E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the intended recipient.
Use or distribution by an unintended recipient is prohibited, and may be a violation of law. If you believe that you received
this e-mail in error, please do not read this e-mail or any attached items. Please delete the e-mail and all attachments,
including any copies thereof, and inform the sender that you have deleted the e-mail, all attachments and any copies thereof.
Thank you.



                                                                                      2
